Case 1:12-cr-00647-PKC Document 449 Filed 11/20/18 Page 1 of 8
AO 245B (Rev. 02/18) Judgment in a Ci'iminal Case

 

 

SheetI
UNiTED STATES DisTRiCT COURT
Southern District of New York
UNITED STATES OF AMERICA g JU])GNIENT IN A CRIM]NAL CASE
v. )
M|CHAEL LfTTLE § Case Nuniber: 'i: 82 12 CR 647 (PKC)
) UsM Number: cease-054
§ Appearing Pro Se (AUSA, Christopher Dimase)
THE DEFENDANT: ) Defi=ndanf’SAfwme)' Standby Courise|: Sean Maher
I:| pieaded guitty to count(s)

 

[I pleaded note contendere to count(s)
Which was accepted by the court

{Ziwas foundguiltyoncoiint(s) 1,2,3,4,5,6,7,8,9,10,11,12,13,'14,15,16,17,18 and 'EQ.
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

  
  

Title & Section Natui'e of Offense Offense E d d

»-\-.

§Lnf

  

   

 

26 USC 7203 Fai|ure to Fi|e |ndividual |ncome`Tax Retums 4!18/20‘|1 2-7

 

The defendant is sentenced as provided in pages 2 through 3 of this judgment The sentence is imposed pursuant to

the Sentencing Refonn Act of 1984.
ij The defendant has been found not guilty on count(s)

 

E:l Count(s) 1`_"| is E:l are dismissed on the motion of the United States.

 

_ a ft is ordered that the defendant_must notify the Un_ited States attorney for this district within 30 da s of_any change of name, residence,
or mailing address until_ ali fines, restitution,_costs, and special assessments imposed lay this judgment are fu y paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of matcnal changes in economic circumstances

11/20!'2018

Date of Imposition of W

Signature of Judge

Hon. P. Kevin Caste|, U.S.D.J.
Nsme and Title of Judge

//» ja /»/é)

Date

 

Case 1:12-cr-00647-PKC Document 449 Filed 11/20/18 Page 2 of 8

AO 245B {Rev. 02/13) Judgn'ient in a Criminsf Case
heat IA

 

Jiidgrnent~l’age 2 of 8

 

DEFENDANT; MchAEL LiTTi_E
CASE NUMBER: i: 32 12 ca 647(1=4<0)

AD])I'I`IONAL COUNTS OF CONVICTION

Title & Section j _ n Offeiise Ended

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:12-cr-00647-PKC Document 449 Filed 11/20/18 Page 3 of 8

AO 245B (Rev. 02/18) Judgment in Criminal Case
S eet 2 _ lmprisonn'ient

 

 

Judgrncnt k Page 3

DEFENDANT: MECHAEL LETTLE
CASE NUMBER: 12 52 12 CR 647 (PKC)

IMPRISONNLENT

The defendant is hereby committed to the custody of the cheral Bureau of Prisons to be imprisoned for a total
term of:

20 months on Counts 1, 8, 9, 10-19 and 12 months on Counts 2-7, a|,| to run concurrently.

§§ The court makes the following recommendations to the Bureau of Prisons:

('i) defendant be imprisoned as close as feasible to New York City to facilitate famiiy visits; and
(2) defendant have special medical care for heart condition

I:l The defendant is remanded to the custody of the Uriited States Marshal.

ij The defendant shall surrender to the United States Marshal for this district

i:] . at i:i a.m. I:] p.m. on

 

l:l as notified by the United States Marshal.

J The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

ij before 2 p.rn. on 2/19/2019
E:i as notified by the Uriited States Marshal.

 

[:l as notified by the Probation or Pretriai Services Office.

of

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
U'NI'IED STATE.S MARSHAL
By

 

DEPUTY iiNi i ED STA'I`BS MARSHAL

 

Case 1:12-cr-00647-PKC Document 449 Filed 11/20/18 Page 4 of 8

AO 245B {Rev. 021'18) Judgrnent in a Criminal Case
Sheet 3 - Supervised Rclease

Iudgrnent_Page 4 of 8

DEFENDANT: nice/fist time
CASE NUMBER: i; 32 12 on 647 (Pi<c)
SUPERVISED RELEASE

Upon release from imprisonrnent, you Will be on supervised release for a term of :

one year.

MANDATORY CONDI'I`IONS

1_ You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use cfa controlled substance You must submit to one drug test Within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

|:| 'l`he above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check zfappli'cable)
4_ ij You must make restitution in accordance With 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
I€Sllmlloll. (check ifapp!i`cabie}
5. ij You must cooperate iri the collection of DNA as directed by the probation officer. (check i_'fappiicabie)
l:l You must comply with the requirements of the SeX Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location Where you
reside, work, are a student, or Were convicted cfa qualifying offense (check yapplicable)

7_ [:E You must participate in an approved program for domestic violence (check ifapph'cable)

You must comply with the standard conditions that have been adopted by this court as weil as with any other conditions on the attached
page.

 

Case 1:12-cr-00647-PKC Document 449 Filed 11/20/18 Page 5 of 8

AO 245}3 (Rev. 021'18) Judgmeut in a Criminal Case
Sheet 3A - Supervised Release

iudgment-Page 5 of id
DEFENDANT: MECHAEL i_i`i'Ti_E
CASE NUMBER: 1: 32 12 CR 647 (PKC)

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office Or within a different time
name

2. After initially reporting to the probation oche, you will receive instructions from the court or the probation officer ab out how and
when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without Hrst getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware cfa change or expected change

6. 7 You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least lO days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must riot communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must riot knowingly communicate or interact With that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

lO. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

ll. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court

12. lf the probation officer determines that you pose a rile to another person (including an organization), the probation ofhcer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and conHrm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

."":id

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For father information regarding these conditions, see Overview efProbati'on and Supervi‘sed

Release Conditioust available at: www.uscourts.gov.

Defendant‘s Signature Date

 

 

AOM§B{RWGMS) Jlgg§l§§inl;%§n-]p]£l-Qa€$)e€d,?-PKC Document 449 Fl|ed 11/20/18 Page 6 of8

Sheet 3D -- Supervised Release

 

.ludgnient_Page
DEFENDANT: MICHAEL L|TTE_E
CASE NUMBER: ‘l: 32 12 CR 647 (PKC)

SPECIAL CONDITIONS OF SUPERVISION

You must obey the immigration laws and comply with the directives of Immlgratlon authorities
You much provide the probation of&cer with access to any requested financial information

You must not incur new credit charges or open additional lines of credit without the approval of the
probation ofEeer unless you are in compliance Wlth the installment payment schedule

_6_m

of

 

Case 1:12-Cr-00647-PKC Document 449 Filed 11/20/18 Page 7 of 8
AO 245B (Rev. 02/18) Judgment in a Cx“iminal Case
Sheet 5 _ Crirninal Monetary Penalties

 

 

Judg'ment _ Page 7 of 3
DEFENDANT! MlCHAEL LlTTLE
CASE N_UN{BER: 12 32 12 CR 647 (PKC)

CRIMINAL M()NETARY PENAL'I`IES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
ToTALs s 1,450.00 s $ $

§ The determination of restitution is deferred until 2/20/2019 . An Amended Judgmem‘ fn a Criminal Case (AO 24569 Wili be entered
after such determination

l:| The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approxiinatel§{]pro(p rtioned ayment, unless specified otherwise in
the pnority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 1), all nonfederal victims must be paid
before the Uniied States is pald.

 

amc of Pa ee Total Loss** Restitution Ordered P ' enta e

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T{)TALS $ 0.00 $ 0.00

Restitution amount ordered pursuant to plea agreement $

|:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or Hne is paid in full before the
fifteenth day after the date ofthe judgment, pursuant to 18 U.S.C. § 3612(£). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and defauit, pursuant to 18 U.S.C. § 3612(g).

E:] The court determined that the defendant does not have the ability to pay interest and it is ordered that
I:I the interest requirement is waived for the [:] fine [:] restitution

|:i the interest requirement for the |:l iine II| restitution is modified as follows:

* Justice for Victims oi`Traf|:'ickin Act of 2015, Pub. L. No. 114-22. _
** Findings for the total amount o losses _are required under Ciiapters 109A, l 10, liOA, and l 13A of Title 18 for offenses committed on or
after September 13, I994, but before Aprif 23, 1996.

 

AOMSB mcv'Oz/lg) lud§nae§ten§égigi}plrépsf:0647-PKC Document 449 Filed 11/20/18 Page 8 of 8

Sheet 6 j Schedule of Payments

 

]udgment j Page 8 of 8
DEFENDANTZ MECHAEL LITTLE
CASE l\l_UMBERZ ‘lZ 32 12 CR 647 (PKC)

SCHEI)ULE OF PAYMEN'I`S

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A f] Lump sum payment of $ 1450-00 due immediately, balance due

E:_l not later than , or
§§ inaccordance Witli |:] C, [j D, [:} E, or ij Fbelow; or

B l:l Payment to begin immediately (may be combined With l:l C, l:l D, or |:I F below); or

C |:l Payment in equal (e.g., weekly, rr:onrhly, quarrerly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D fl Payment in equal (e.g., weekly, month ly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E |:| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F [:] Special instructions regarding the payment of criminal monetary penalties:

Unless the cou_rt has expressly ordered otherwise, if this judgment imposes imprisonment, pa ent of criminal monetary penalties is due during
th_e period of imprisonment All criminal monetary penalnes, except those payments ma e through the Federal Bureau of Prisons’ lnmate
Fmancial Responsibihty Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

ill Joint and Several

Defendant and Co-Defendant Names_ and-Case Numbers (including defendant number), Total Amount, lomt and Several Amount,
and corresponding payee, if appropriate

Henry Seggerman, ¥vonne Seggerman Beauregard, Suzanne Seggerman and Edmund John Seggerman.

[:| The defendant shall pay the cost of prosecution
l:l The defendant shall pay the following court cost(S):

l`_`l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order1 (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fmc
interest, (6) community restitution, (7) J'VTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

